Citation Nr: 9918940
Decision Date: 07/12/99	Archive Date: 09/09/99

DOCKET NO. 98-06 534               DATE JUL 12, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Columbia, South Carolina

THE ISSUE

Entitlement to service connection for bilateral hearing loss.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel

INTRODUCTION 

The veteran served on active duty in the military from May 1944 to
January 1946. 

In February 1998 the Department of Veterans Affairs (VA) Regional
Office (RO) in Columbia, South Carolina denied the veteran's claim
for service connection for bilateral hearing loss. The veteran
timely appealed to the Board of Veterans' Appeals (Board).

REMAND

The record includes a February 1999 report from a private physician
that appears to date the veteran's current hearing loss back to
military service. In is unclear when this record was received, or
whether the veteran submitted this evidence directly to the Board.
However, since the veteran has not submitted a waiver of RO
jurisdication over the evidence, allowing the Board to consider
this evidence in accordance with the provisions of 38 C.F.R.
20.1304, (1998), it is appropriate and necessary for the RO to
consider this medical evidence in the first instance.

Accordingly, this claim is hereby REMANDED to the RO for the
following action:

1. The RO should review the veteran's claim for service connection
for a bilateral sensorineural hearing loss in light of the
veteran's private medical report dated in February 1999, and any
additional evidence associated with the record since the issuance
of the last supplemental statement of the case. The RO must provide
adequate reasons and bases for its decision, citing to all
governing legal authority and precedent,

2. If the benefits sought are not to the veteran's satisfaction, he
and his representative must be furnished a supplemental statement
of the case (SSOC) and be given an opportunity to submit written or
other argument in response thereto, before the case is returned to
the Board for further appellate consideration.

- 2 -

The purpose of this REMAND is to ensure that all due process
requirements have been met; it is not the Board's intent to imply
whether the benefits requested should be granted or denied. The
veteran need take no action until otherwise notified, but he may
furnish additional evidence and/or argument during the appropriate
time frame. See Kutscherousky v. West, No. 98-2267 (U.S. Vet. App.
May 4,1999); Colon v. Brown, 9 Vet. App. 104,108 (1996); Booth v.
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App.
129,141 (1992).

This REMAND must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims (known as the United States Court of Veterans
Appeals prior to March 1, 1999) for additional development or other
appropriate action must be handled in an expeditious manner. See
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, 302, 108 Sate. 4645, 4658 (1994),38 U.S.C.A. 5101 (West Supp.
1998) (Historical and Statutory Notes). In addition, VBA's
Adjudication Procedural Manual, M21-1, Part IV, directs the ROs to
provide expeditious handling of all cases that have been remanded
by the Board and the Court. See M21-1, Part IV, paras. 8.44-8.45
and 38.02-38.03.

JACQUELINE E. MONROE 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991) only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Appeals for Veterans Claims. This remand is in the nature of a
preliminary order and does not constitute a decision of the Board
on the merits of your appeal. 38 C.F.R. 20.1100(b) (1998).

3 -

